Exhibit 10(g)(8)
JOINDER AGREEMENT
     JOINDER AGREEMENT dated as of January 12, 2009 by the undersigned,
Pennsylvania Logos, LLC, a Pennsylvania limited liability company (the
“Additional Subsidiary Guarantor”), in favor of JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders party to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
     Lamar Media Corp., a Delaware corporation (the “Company”), the Subsidiary
Borrower that may be or may become a party thereto (the “Subsidiary Borrower”
and together with the Company, the “Borrowers”) and certain of its subsidiaries
(collectively, the “Existing Subsidiary Guarantors” and, together with the
Borrowers, the “Securing Parties”) are parties to a Credit Agreement dated
September 30, 2005 (as modified and supplemented and in effect from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit (by means of loans and letters of credit) to
be made by the Lenders therein (collectively, together with any entity that
becomes a “Lender” party to the Credit Agreement after the date hereof as
provided therein, the “Lenders” and, together with Administrative Agent and any
successors or assigns of any of the foregoing, the “Secured Parties”) to the
Company in an aggregate principal or face amount not exceeding $800,000,000
(which, in the circumstances contemplated by Section 2.01(c) thereof, may be
increased to $2,132,000,000 and made available to the Company and the Subsidiary
Borrower). In addition, the Borrowers may from time to time be obligated to one
or more of the Lenders under the Credit Agreement in respect of Swap Agreements
under and as defined in the Credit Agreement (collectively, the “Swap
Agreements”).
     In connection with the Credit Agreement, the Borrowers, the Existing
Subsidiary Guarantors and the Administrative Agent are parties to the Pledge
Agreement dated September 30, 2005 (the “Pledge Agreement”) pursuant to which
the Securing Parties have, inter alia, granted a security interest in the
Collateral (as defined in the Pledge Agreement) as collateral security for the
Secured Obligations (as so defined). Terms defined in the Pledge Agreement are
used herein as defined therein.
     To induce the Secured Parties to enter into the Credit Agreement, and to
extend credit thereunder and to extend credit to the Borrower under Swap
Agreements, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Additional Subsidiary
Guarantor has agreed to become a party to the Credit Agreement and the Pledge
Agreement as a “Subsidiary Guarantor” thereunder, and to pledge and grant a
security interest in the Collateral (as defined in the Pledge Agreement).

1



--------------------------------------------------------------------------------



 



     Accordingly, the parties hereto agree as follows:
     Section 1. Definitions. Terms defined in the Credit Agreement are used
herein as defined therein.
     Section 2. Joinder to Agreements. Effective upon the execution and delivery
hereof, the Additional Subsidiary Guarantor hereby agrees that it shall become a
“Subsidiary Guarantor” under and for all purposes of the Credit Agreement and
the Pledge Agreement with all the rights and obligations of a Subsidiary
Guarantor thereunder. Without limiting the generality of the foregoing, the
Additional Subsidiary Guarantor hereby:
(i) jointly and severally with the other Subsidiary Guarantors party to the
Credit Agreement guarantees to each Secured Party and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of all Guaranteed Obligations in the
same manner and to the same extent as is provided in Article III of the Credit
Agreement;
(ii) pledges and grants the security interests in all right, title and interest
of the Additional Subsidiary Guarantor in all Collateral (as defined in the
Pledge Agreement) that it now owns or hereafter acquires and whether now
existing or hereafter coming into existence provided for by Article III of the
Pledge Agreement as collateral security for the Secured Obligations and agrees
that Annex 1 thereof shall be supplemented as provided in Appendix A hereto;
(iii) makes the representations and warranties set forth in Article IV of the
Credit Agreement and in Article II of the Pledge Agreement, to the extent
relating to the Additional Subsidiary Guarantor or to the Pledged Equity
evidenced by the certificates, if any, identified in Appendix A hereto; and
(iv) submits to the jurisdiction of the courts, and waives jury trial, as
provided in Sections 10.09 and 10.10 of the Credit Agreement.
     The Additional Subsidiary Guarantor hereby instructs its counsel to deliver
the opinions referred to in Section 6.10(a)(iii) of the Credit Agreement to the
Secured Parties.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Joinder Agreement to be duly executed and delivered as of the day and year first
above written.

            PENNSYLVANIA LOGOS, LLC, a Pennsylvania
limited liability company


By: Interstate Logos, L.L.C., its sole Managing
Member

By: Lamar Media Corp., its sole Managing
Member
      By:   /s/ Keith A. Istre         Keith A. Istre, Executive Vice-
President/        Chief Financial Officer     

          Attest:
      By:   /s/ James R. McIlwain         James R. McIlwain, Secretary         
      Accepted:

THE BANK OF NEW YORK TRUST
COMPANY, N.A., as Trustee
      By:   /s/ Christie Leppert         Title: Assistant Vice President       
       

3



--------------------------------------------------------------------------------



 



The undersigned hereby respectively pledges and grants a security interest in
the Pledged Equity that it owns evidenced by the certificates listed in
Appendix A hereto and agrees that Annex 1 of the Pledge Agreement is hereby
supplemented by adding thereto the information listed on Appendix A.

          Interstate Logos, L.L.C., Issuee


By: Lamar Media Corp., its sole Managing
Member
      By:   /s/ Keith A. Istre         Keith A. Istre, Executive
Vice-President/        Chief Financial Officer       



4



--------------------------------------------------------------------------------



 



Supplement to Annex 1
Appendix A to Joinder Agreement

                              Pledgor Ownership   Issuer   No. of Units   Cert.
No.   %
Interstate Logos, L.L.C.
  Pennsylvania Logos, LLC     1,000       1       100  

5